              Case 2:21-cr-00007-MCE Document 96 Filed 02/08/21 Page 1 of 3


     The Law Office of Olaf W. Hedberg
1    Olaf W. Hedberg, State Bar #151082
     901 H St., Suite 301
2    Sacramento, California 95814
     (916) 447-1192 office
3    ohedberg@yahoo.com
4

5

6

7

8
                              IN THE UNITED STATES DISTRICT COURT
9
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11                                                   Case Number: 21-007 MCE
     THE UNITED STAES OF AMERICA
12                                                   DEFENDANT’S WAIVER OF
     V.                                              APEARANCE & CONSENT TO PROCEED
13                                                   VIA ZOOM
14
     JASON LEE                                       DATE: Feb. 4, 2021
15                                                   TIME: 10 am
                                                     DEPT: MCE
16

17

18
            On March 30, 2020, Chief United States Judge Mueller issued General Order 614,
19
     “Coronavirus Public Emergency Authorizing Video-teleconferencing and Telephone
20
     Conferencing for Criminal Proceedings under Section 15002 of the Coronavirus Aid, Relief and
21
     Economic Security (CARES) Act,” which authorizes the use of videoconferencing – or
22
     telephone phone conferencing if videoconference is not reasonably available – in various
23
     criminal proceedings.
24

25


                                                    1
               Case 2:21-cr-00007-MCE Document 96 Filed 02/08/21 Page 2 of 3



1           Mr. Lee, having been advised of his right to appear in person for his status conference, as

2    well as of the ability to waive his personal appearance and appear via videoteleconference, has

3    elected waived his right to personally appear at his August 13, 2020 status conference, and
4    instead requests to appear via video-teleconference. If video-teleconference becomes
5    unavailable, he consents to appear via teleconference.
6           Mr. Lee further agrees that the status conference in this matter – which is requested for
7    the purpose of discussing trial dates – cannot be further delayed without serious harm to the
8    interests of justice, within the meaning of General Order 614.
9
            Finally, Mr. Lee consents to counsel signing this waiver on his behalf, pursuant to
10
     General Order 616. He stipulates that i) obtaining his wet signature is both impractical and
11
     imprudent, given the pandemic; ii) he has had an opportunity to consult with counsel regarding
12
     this matter; and iii) after said consultation, he consents to his counsel signing this order
13
     electronically on his behalf.
14

15
     Dated: February 2, 2021
16

17

18   By: Jason Lee
     Jason Lee, Defendant
19

20

21   By: Olaf W. Hedberg
     Olaf W. Hedberg
22   Atty for Jason Lee
23

24

25


                                                       2
              Case 2:21-cr-00007-MCE Document 96 Filed 02/08/21 Page 3 of 3



1                                                 ORDER

2           The Court, having received and considered the defendant’s waiver of personal

3    appearance, and good cause appearing therefrom, hereby orders that the defendant’s electronic

4    signature is accepted pursuant to General Order 616. Furthermore, his request to appear via

5    video-teleconference (or telephone, if video-teleconference services become unavailable) for the

6    February 4, 2021 status conference is GRANTED.

7           IT IS SO ORDERED.

8

9    Dated: February 8, 2021

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                                    3
